        Case: 3:20-cr-00017-wmc Document #: 2 Filed: 02/12/20 Page 1 of 1

                      IN THE UNITED STATES DISTRICT COURT                                  OOG N-0
                     FOR THE WESTERN DISTRICT OF WISCONSIN                             ~C '(J/tft ED
-   - - - -- - --                     - - - - - - - - - ~2~
                                                          02.0. . .f__.. EB""--+1
                                                                          ,__     2 PM I: 53

UNITED STATES OF AMERICA                                   INDICTMENT                "TEf<0 ' 't. ?IE.GZ
                                                                                 CL.ErtK   us OJ. r-c-om~.1'
             V.                                 Case No.                  . flo/W
                                                           ~2~Q_ C~R~Q..,.._     vr\VMC
                                                           8 u.s.c. § 1326
MARVIN A. MURILLOS-SELIZ,

                             Defendant.



THE GRAND JURY CHARGES:

                                          COUNT1

      On or about January 27, 2020, in the Western District of Wisconsin, the

defendant,

                              MARVIN A. MURILLOS-SELIZ,

an alien who had previously been removed, was found in the United States after

intentionally reentering the United States, without having previously obtained the

express consent of the United States Attorney General or the Secretary of Homeland

Security for reapplication for admission in to the United States.

                  (In violation of Title 8, United States Code, Section 1326).




SCOTT C. BLADER
United States Attorney
